Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered October 31, 1986, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not abuse its discretion (see, CPL 220.60 [3]) in denying the defendant’s motion to withdraw his guilty plea without an evidentiary hearing (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926, 927). The defendant’s conclusory assertions that he was "sick” and "confused” when he entered his plea of guilty to 1 reduced *622count in satisfaction of an 11-count indictment are refuted by the record of the plea allocution (see, People v Corwise, 120 AD2d 604; cf., People v King, 110 AD2d 856). His bald allegation of innocence did not entitle him to withdraw his guilty plea (see, People v Matta, 103 AD2d 756; People v Stubbs, 92 AD2d 923). The inquiry conducted by the County Court was sufficient for determination of the motion, which was properly denied. Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.